DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 2/10/2021 has been received and entered in to the case. 
	Claim 2-57, 64, 67, 69, 72-73, 75-78, 80-82, 86-88, 90-92 has/have been canceled, and claims 1, 58-63, 65-66, 68, 70-71, 74, 79, 83-85, 89 and 93-96 have been considered on the merits. All arguments have been fully considered. 

Specification
	The amendment to the specification filed 2/10/2021 is acknowledged and entered. The amendment was based on the disclosure in the specification of the provisional application No. 61/685,224, which was incorporated by reference in its entirety as in the amendment filed on 9/15/2014. 
	Based on the instant amendment to the specification, the claim rejection under 35 USC §112, new matter rejection, has been withdrawn.

The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Ressue on 3/1/2021.

The application has been amended as follows: 
Claim 89 is canceled.

Claims 1, 58-63, 65-66, 68, 70-71, 74, 79, 83-85 and 93-96 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632